Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 26 are pending in this application. Claims 1 and 17 are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 17 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 17 – 26 disclose statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.


Claim(s) 17 recites "…computer readable media…" Neither the claim nor the disclosure limits the medium to the statutory embodiments. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24,2009; p. 2.. In an effort to assist the Inventor(s) (or (pre-AlA) Applicant(s)) in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the Examiner suggests the following approach: a claim/ claims drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim(s) to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim(s).















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4, 10 – 13, 16, 17 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jin Hyung (US-20210282697-A1, hereinafter simply referred to as Lee).

Regarding independent claims 1 and 17, Lee teaches:
A method (See at least Lee, ¶ [0025], "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.") comprising: obtaining individual patient data (e.g., measurements may be made using EEG of Lee) of a neural status of a patient (See at least Lee, ¶ [0025], FIGS. 1, 2, 4; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI." Also, see at least ¶ [0173]); obtaining a therapeutic brain network response map (e.g., using functional magnetic resonance imaging (fMRI) of Lee) of a treatment (See at least Lee, ¶ [0025, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0173]); and predicting an efficacy of the treatment (e.g., by evaluating efficacy of VNS for each seizure type as disclosed in Lee) for the patient based on a comparison of the data of the neural status and the brain network response map (See at least Lee, ¶ [0025, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0173]).
Lee teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee taught in separate embodiments for the desirable and advantageous purpose of "", as discussed in Lee (See ¶ [0005]); thereby, helping to improve the overall system robustness and the quality of patient experience by creating a unique, first opportunity to create, define, and categorize neurological disorders based on its precise, cell-type specific brain function while monitoring the disorders longitudinally with precision, evaluating efficacy (during administration of therapeutics), and enabling active design of therapeutics to alter the diseased brain function.

Regarding dependent claim 2, Lee teaches:
wherein predicting the efficacy of the treatment comprises providing the individual patient data and the therapeutic brain network response map as inputs to a statistical prediction model (e.g., models in FIGS. 28 and 29 of Lee) for the treatment (See at least Lee, ¶ [0025, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0173]); and predicting the efficacy of the treatment (e.g., by evaluating efficacy of VNS for each seizure type as disclosed in Lee) using the statistical prediction model (See at least Lee, ¶ [0025, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0173, 0182]).

Regarding dependent claim 3, Lee teaches:
wherein the statistical prediction model comprises feature extraction techniques configured to extract features from the individual patient data regarding neural status and the brain network response map (e.g., experiment data was then extracted and used as a template for inter experiment image transformation matrix calculation for registration in Lee) (See at least Lee, ¶ [0025, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]).

Regarding dependent claim 4, Lee teaches:
wherein the features comprise an overlap area between the individual patient data and the brain network response map (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]).

Regarding dependent claims 10 and 23, Lee teaches:
predicting parameters for the treatment using the statistical prediction model (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]).

Regarding dependent claims 11 and 24, Lee teaches:
wherein the treatment comprises vagus nerve stimulation (e.g., vagus nerve stimulation (VNS) of Lee) and the neural status comprises a seizure (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]).

Regarding dependent claim 12, Lee teaches:
wherein the individual patient data of the neural status comprises data of epileptiform spike (e.g., epileptiform activity of Lee) or seizure network image indicative of brain regions in a seizure generation and propagation and pathways between these regions (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]).



Regarding dependent claims 13 and 26, Lee teaches:
wherein obtaining the individual patient data of the neural status comprises using an electroencephalogram (EEG) (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]), and wherein obtaining the therapeutic brain network response map comprises using functional magnetic resonance imaging (fMRI) (e.g., functional magnetic resonance imaging (fMRI) of Lee) (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]).

Regarding dependent claim 16, Lee teaches:
wherein the therapeutic brain network response map corresponds to a brain response to the treatment using a certain set of parameters (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0173, 0182]).

Regarding dependent claim 25, Lee teaches:
wherein the data of the neural status comprises data of an epilepsy source image indicative of a seizure origin (See at least Lee, ¶ [0025, 0050, 0054], FIGS. 1, 2, 4, 15; "…a method for modeling brain dynamics in normal and diseased states…generating distinct seizure types and evaluate efficacy of neurostimulation for each seizure type to identify which seizure types…and identifying an EEG signature in a patient by EEG and seizure synchronized ofMRI.", "…The EEG and behavior patterns were similar for each of the three consecutive stimulations (only the most prolonged electrographic seizure was scored for data summary, usually the first)…", "…FIG. 15 illustrates ofMRI circuit mapping…Conventional BOLD fMRI activity map superimposed onto appropriate anatomical and atlas images. Passband bSSFP-fMRI activity map superimposed onto appropriate anatomical and atlas images, which more fully captures circuit-level activity…" Also, see at least ¶ [0068, 0069, 0113, 0119, 0120, 0173, 0182]).

Allowable Subject Matter
Dependent claims 5, 14 and 18 are objected to as being allowable – including all of the limitations of their base claim(s) and any intervening and/or dependent claims, if re-written in independent form. Claims 6 – 9, 19 – 22 and 15 are also objected to as being allowable because of their dependencies to claims 5, 14 and 18, respectively.
The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "EFFICACY AND/OR THERAPEUTIC PARAMETER RECOMMENDATION USING INDIVIDUAL PATIENT DATA AND THERAPEUTIC BRAIN NETWORK MAPS"

Regarding dependent claims 5 and 18, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: wherein the statistical prediction model comprises: convolution kernels configured to extract features from the individual patient data of the neural status and the therapeutic brain network response map.

Regarding dependent claim 14, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: wherein obtaining the individual patient data of the neural status comprises using group averaged spikes and source localization, using spike ICA analysis and source localization, using seizure network analysis, or combinations thereof.

Specifically, the closest prior art, Lee, Jin Hyung (US-20210282697-A1, hereinafter simply referred to as Lee), HARPER, Ronald M. (US-20220211319-A1, hereinafter simply referred to as Harper) and Mishelevich, David J (US-20170246481-A1, hereinafter simply referred to as Mishelevich), have been overcome by Applicant's teaching as cited above.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666